                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN, RACHEL
A. BACHMAN, MATTHEW R. BACHMAN,                                        8:19-CV-276
and C. ANDREW BACHMAN,

                        Plaintiffs,                         MEMORANDUM AND ORDER

        vs.

JOHN Q. BACHMAN, and LEAF SUPREME
PRODUCTS, LLC, A Nebraska Limited
Liability Co.;

                        Defendants.


                                      I.     INTRODUCTION

       This matter is before the Court on the Plaintiffs’ Objection to Magistrate Judge’s Order,

Filing 171. Plaintiffs object to the Magistrate Judge’s denial of both Plaintiffs’ Motion to Compel

(Filing 151) and Plaintiffs’ Motion to Amend Complaint (Filing 154). For the reasons stated below,

the Objection is overruled.

                                       II.   BACKGROUND

       This is the fifth time this Court has been asked to rule on various motions in this case,

which are in addition to the numerous times the Magistrate Judge has expended time ruling on

various motions and disputes of the parties. This Court incorporates its previous Orders, Filing 10,

Filing 23, Filing 101, and Filing 145, which contain a more detailed recitation of the factual

allegations and procedural history of this case. The Court provides the following background

relevant to Plaintiffs’ Objection.

       Defendant Leaf Supreme Products, LLC (“Leaf Supreme”) is a Nebraska limited liability

company. Filing 26 at 1. It manufactures guards that keep debris out of rain gutters. Filing 26 at 2.
Defendant John Q. Bachman is a member and majority owner of Leaf Supreme. Filing 26 at 1.

Plaintiffs have been Leaf Supreme’s only employees. Filing 26 at 2-4. Plaintiffs assert that from

October 1, 2016, to the present, they have not been paid any wages. Filing 26 at 8. Plaintiffs allege

that James, Adella, Eric, Andrew, Rachel, and Matthew Bachman were all employees of Leaf

Supreme from its inception until April 4, 2019. Filing 26 at 2-4.

       On January 18, 2021, Plaintiffs filed a Motion to Compel, requesting an order compelling

Defendants to respond to Plaintiffs’ Requests for Production Nos. 1, 4, and 5. Filing 151. Plaintiffs

argued Defendants are in violation of the November 18, 2020, Order, Filing 122; according to

Plaintiffs, the court compelled Defendants to produce documents in response to Requests Nos. 1,

4, and 5. Filing 151 at 2. Subsequently, on January 20, 2021, Plaintiffs filed a Motion to Amend,

Filing 149. The Magistrate Judge denied both motions in the Memorandum and Order issued on

March 19, 2021. Filing 167. Plaintiffs filed an Objection to the Magistrate Judge’s Order, stating

the order misstates the record, is erroneous as a matter of law, and the Court abused its discretion.

Filing 171.

                                III.    STANDARD OF REVIEW

       In an appeal from a magistrate judge’s order on a pretrial matter contemplated by 28 U.S.C.

§ 636(b)(1)(A), a district court may set aside any part of the magistrate judge’s order shown to be

clearly erroneous or contrary to law. Id. “A finding is ‘clearly erroneous’ when although there is

evidence to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Chase v. Comm’r, 926 F.2d 737, 740 (8th Cir.

1991) (citing United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). “An order is contrary

to law if it fails to apply or misapplies relevant statutes, case law, or rules of procedure.” Haviland

v. Catholic Health Initiatives-Iowa, Corp., 692 F. Supp. 2d 1040, 1043 (S.D. Iowa 2010) (internal



                                                  2
quotation marks omitted). The standard of review for an appeal of a magistrate judge’s order on

nondispositive matters is extremely deferential. See 28 U.S.C. § 636(b)(1)(A).



                                        IV.    ANALYSIS

       Plaintiffs object to a portion of Magistrate Judge Cheryl Zwart’s Memorandum and Order,

Filing 167 (“the Order”), specifically her denial of Plaintiffs’ Motion to Amend Complaint, Filing

154, and Plaintiffs’ Motion to Compel, Filing 151. The Motion to Amend was correctly denied

because Plaintiffs failed to establish good cause for amending the pleadings after the progression

deadline. The Motion to Compel was correctly denied because Plaintiffs failed to show the

relevance of past financial statements and tax returns to the current financial status of Defendants.

The Court overrules Plaintiffs’ Objection, finding that the Order was not clearly erroneous or

contrary to the law.

                                      A. Motion to Amend

       The Order denied Plaintiffs’ Motion to Amend because Plaintiffs failed to show good cause

to amend outside the court’s scheduling order. Filing 167 at 5. The Order applied the correct

standard when evaluating whether to grant the motion to amend, because after the progression

deadline to amend pleadings has passed, the moving party must show good cause under Rule 16(b).

Plaintiffs moved to amend their Amended Complaint under Rule 15, but the motion was made

after the progression deadline to amend pleadings. Filing 154. The Order denied the motion to

amend because Plaintiffs failed to provide good cause to amend as required under Rule 16. Filing

167.

       The Eighth Circuit clearly defined the different standards applied under Rule 15 and Rule

16. Rule 16(b) states that district courts “must issue a scheduling order limiting the time to amend



                                                 3
the pleadings, and that a scheduling order “may be modified only for good cause.” Sherman v.

Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008) (quoting Fed. R. Civ. P. 16(b)). “When

a party seeks to amend a pleading after the scheduling deadline for doing so, the application of

Rule 16(b)’s good-cause standard is not optional.” Id. “To permit district courts to consider

motions to amend pleadings under Rule 15(a) without regard to Rule 16(b) ‘would render

scheduling orders meaningless and effectively . . . read Rule 16(b) and its good cause requirement

out of the Federal Rules of Civil Procedure.’” Id. (quoting Sosa v. Airprint Sys., Inc., 133 F.3d

1417, 1419 (11th Cir. 1998)).

       The deadline to amend pleadings and add parties was October 1, 2020. Filing 104. Plaintiffs

filed their Motion to Amend First Amended Complaint on January 20, 2021. Filing 154. As the

deadline to amend pleadings had passed, the good cause standard of Rule 16(b) applied to the

motion. Plaintiffs’ did not provide an explanation for the delay in their initial briefing, and

Magistrate Judge Zwart correctly found that Plaintiffs did not meet the good cause standard to

allow amending the complaint under Rule 16(b). Filing 167 at 5.

       Plaintiffs argue that the delay in filing the amended complaint was due to uncertainty of

federal jurisdiction over claims of contributions and the desire to confine the lawsuit to a wage

claim. Filing 172 at 27. “The primary measure of good cause is the movant’s diligence in

attempting to meet the order’s requirements.” Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 948

(8th Cir. 2012) (quoting Sherman, 532 F.3d at 716 (internal citations omitted)). Courts “focus in

the first instance (and usually solely) on the diligence of the party who sought modification of the

order.” Id. (quoting Sherman, 532 F.3d at 717). “Where there has been ‘no change in the law, no

newly discovered facts, or any other changed circumstance . . . after the scheduling deadline for

amending pleadings,’ then [the court] may conclude that the moving party has failed to show good



                                                 4
cause.” Id. (quoting Sherman, 532 F.3d at 718). The Plaintiffs’ reasoning, uncertainty of federal

jurisdiction and desire to restrict the scope of the lawsuit, does not involve a change in law or

newly discovered facts. Filing 172 at 27. The briefing does not indicate any diligence on Plaintiffs’

part to comply with the progression order deadlines.

        Plaintiffs also argue that basic fairness requires that they must be allowed to amend their

complaint because Defendants were allowed to amend their answer, affirmative defenses, and

counterclaim. Filing 172 at 27. Defendants submitted their amended pleading on October 1, 2020,

as required by the progression order, whereas Plaintiffs did not move to amend until January 20,

2021. Filing 111. Fairness requires the Court to uphold progression deadlines, and not render

scheduling orders meaningless. Plaintiffs did not show good cause to amend after the progression

order deadline. The Court overrules Plaintiffs’ Objection to the Order, Filing 171.

                                         B. Motion to Compel

        Plaintiffs spend a significant portion of their briefing on 1) whether punitive damages are

allowed under the Fair Labor Standards Act, Filing 172 at 7-19, and 2) whether Plaintiffs have

pled a prima facie case for punitive damages, Filing 172 at 19-20. This discussion is irrelevant to

Judge Zwart’s ruling on the Motion to Compel discovery, and it is inappropriate for the Court to

address whether FLSA allows punitive damages because it is not properly before the Court at this

time.

        Relevant to the matter before the Court, on January 18, 2021, Plaintiffs filed a Motion to

Compel, requesting an order compelling Defendants to respond to Plaintiffs’ Requests for

Production Nos. 1, 4, and 5.1 Filing 151. Plaintiffs argued Defendants are in violation of the



1
 The Requests for Production at issue in the Motion to Compel, Filing 151:
REQUEST NO. 1: All Federal income tax returns filed by the Defendants from 2016-2018.


                                                     5
November 18, 2020, Order where allegedly, the court compelled Defendants to produce

documents. Filing 151 at 2.

         However, the November 18, 2020, Order did not substantively evaluate the discovery

responses or compel the production of such documents. Filing 122 at 12-13.

         Any issues with the RFPs (request for production) are not properly before the court.
         That said, if Defendants have not objected, but also have not produced the
         documents, they must do so immediately. If Defendants have failed to respond to
         those requests altogether, they must do so immediately. If Defendants have lodged
         objections to those requests, and the parties disagree as to the validity of those
         objections, the parties must contact the court for a discovery dispute conference to
         discuss those objections and attempt to resolve those issues.”

Filing 122 at 12-13. The original requests were served on Defendants on September 1, 2020, and

Defendants served responses on September 28, 2020. Filing 156-1. The responses were properly

served and timely, and the court was “perplexed as to the basis of Plaintiffs’ motion.” Filing 167

at 13. The court construed the Motion to Compel as a request “that the court substantively review

the objections raised by Defendants in their September 28, 2020 discovery responses.” Filing 167

at 13. As is plainly evident from the November 18, 2020 Order, the court did not rule on the



RESPONSE: Such records will be produced. However, such records have already been provided to Plaintiffs as part
of the Declaration of John Bachman (filed in support of Defendant’s Motion for Summary Judgment, Ex’s. 1-d, 1-E,
1-F). Filing 156-1 at 4.
SUPPLEMENTAL RESPONSE: Defendants object to the production of the personal tax returns of Defendant John
Bachman. This request appears to ask for personal financial statements of John Bachman and his partners. Such
information is not relevant to any of the issues in the case, nor will it lead to relevant evidence in this case. The
financial standing of any equity holders of Leaf Supreme has nothing to do with a wage claim. This objection is
consistent with the objections to Requests numbered 4 and 5. Filing 156 at 76-77.

REQUEST NO. 4: All personal financial statements filed by the Defendants with any lending institution from 2016-
2019.
RESPONSE: Defendants object to this Request. This request appears to ask for personal financial statements of John
Bachman and his partners. Such information is not relevant to any of the issues in the case, nor will it lead to relevant
evidence in this case. The financial standing of any equity holders of Leaf Supreme has nothing to do with a wage
claim.

REQUEST NO. 5: All statements from any bank, savings and loan, savings institution, stockbroker or any other
document filed in conjunction with any personal financial statement from 2016-2019.
RESPONSE: Please see response to Request no. 4. Filing 156-1 at 4-5.


                                                           6
substantive merits of the responses and objections to the requests for production, in fact it stated if

“the parties disagree as to the validity of those objections, the parties must contact the court for a

discovery dispute conference to discuss those objections and attempt to resolve those issues.”

Filing 122 at 12-13. Plaintiffs misstate the effect of the November 18, 2020, Order, when Plaintiffs

baldly stated “the Court had already granted the Plaintiffs [sic] motion to compel.” Filing 172 at

21.

       In evaluating Plaintiffs’ Objection to the Magistrate Judge’s denial of the motion to

compel, the Court must determine if any decision was clearly erroneous or contrary to law as

required by 28 U.S.C. § 636(b)(1)(A). First, the Court will evaluate whether financial statements

are relevant, and second, it will determine whether the personal income tax returns are relevant

and discoverable. The Court finds that the Magistrate Judge’s order was not clearly erroneous or

contrary to law, and therefore, the Court overrules Plaintiffs’ Objection, Filing 171.

       The Magistrate Judge found that “[i]rrespective of whether punitive damages could be

awarded, the specific requests for production at issue here are not relevant to that issue. Only the

current financial health of Defendants is relevant to the assessment of punitive damages.” Filing

167 at 15. Emphasis in original. Request Nos. 4 and 5 sought financial statements from 2016

through 2019, and the court found that those records do not bear on Defendants’ financial health

in 2021 and are not relevant to any claim or defense. Filing 167 at 15. The court applied the same

reasoning to Request No. 1, which sought federal income tax returns from 2016 to 2018. Filing

167 at 18.

       Plaintiffs argue that Magistrate Judge Zwart’s ruling is contrary to law, and that under the

liberal scope of Fed. R. Civ. P. 26, the Court should allow the discovery of past financial

documents and tax returns to get a more accurate picture of Defendants’ financial health. Filing



                                                  7
172 at 22-23. Plaintiffs assert that only one year of financial information may not be enough, and

other courts have allowed up to six years of financial documents. Filing 172 at 23. Plaintiffs cite

Boles v. National Heritage Realty, Inc., 2010 WL 2985824 (N.D. Miss. July 27, 2010), stating the

court allowed discovery of six years of financial documents to determine financial condition of

defendants for punitive damages. Filing 172 at 23. However, an important distinction is missing

from Plaintiffs’ argument; in Boles, the defendants were not individuals but business entities. Boles

v. National Heritage Realty, Inc., 2010 WL 2038611 (N.D. Miss. May 20, 2010). Additionally, in

Boles, the Court noted that there was prior inconsistent testimony by the former chief financial

officer of the business, and plaintiff had agreed to pay the defendants’ costs and expenses of

production. 2010 WL 2985824, at *1. Here, Plaintiffs seek the personal financial statements of an

individual defendant for 2016 through 2019, as well as income tax returns filed by Defendants

from 2016 to 2018. As it relates to punitive damages, 2 only the current financial health of the

defendant is relevant, and Plaintiffs seek past financial statements that cannot reasonably lead to

relevant information. See Flores v. Tyson Foods, Inc., 2013 WL 1091044, at *5 (D. Neb. Mar. 15,

2013). Under the deferential standard review of a magistrate judge orders on nondispostive

matters, Plaintiff has failed to show how Magistrate Judge Zwart’s determination that Defendants’

personal financial statements from 2016 through 2019 are irrelevant to their current financial status

was clearly erroneous or contrary to law.

           In addition to finding that the tax returns and financial statements were not relevant, the

Order noted that a motion to compel production of personal tax returns requires a heightened

showing. Flores, 2013 WL 1091044, at *5. Under the two-pronged test, “a court first asks whether




2
    The Court reiterates that it has not determined whether punitive damages are allowed under FLSA.

                                                          8
the tax returns are relevant.” 3 Id. (citing E–P Int’l Distrib. Inc. v. A & A Drug Co., 2009 WL

1442534, at *5 (D. Neb. May 21, 2009)). If the tax returns are relevant, “then the question becomes

whether there is a compelling need for the returns.” Id. (quoting E–P Int’l Distrib. Inc., 2009 WL

1442534, at *5). In determining whether there is a compelling need for the tax returns, “a court

examines whether the information in the returns is readily obtainable from another source.” Id.

(quoting E–P Int’l Distrib. Inc., 2009 WL 1442534, at *5). “When applying this test, ‘[t]he party

seeking discovery has the initial burden to show that the tax returns are relevant. The burden then

shifts to the adverse party, to show the information in the tax returns is more readily obtainable

elsewhere.’” Id. (quoting E.E.O.C. v. Ceridian Corp., 610 F.Supp.2d 995, 997 (D. Minn. 2008)).

         Plaintiffs argue that Defendants’ personal tax returns are relevant because of a tax reduction

defendant John Bachman may have applied for on his personal income tax return which would

contradict his assertion that Plaintiffs ran the business.4 Filing 172 at 21. Plaintiffs argue that the

Order was contradictory to Hofer v. Mack Trucks, Inc., and its holding that Fed. R. Civ. P. 26(b)

is liberal in scope and interpretation. 981 F.2d 377 (8th Cir. 1992). But Hofer’s liberal scope does

not apply to personal tax returns, given the heightened showing necessary to compel discovery.

Even if the tax returns were relevant to determine whether John Bachman took the partnership loss

deduction and if he was involved in the running of Leaf Supreme, that information is readily

available from other sources. The Court finds that the Order was not clearly erroneous or contrary




3
  The majority of jurisdictions follow the two-part test in evaluating whether to compel personal tax returns. E.E.O.C.
v. Ceridian Corp., 610 F.Supp.2d 995, 996–97 (D. Minn. 2008) (citing jurisdictions applying the two-part test); PSK,
L.L.C. v. Hicklin, 2010 WL 2710507 (N.D. Iowa July 8, 2010) (noting that most courts in the Eighth Circuit have
adopted the two-part test).
4
  Plaintiffs assert that under Internal Revenue Code § 469, if a taxpayer deducts a partnership loss, they must have
materially participated in the operations or associated partnership. This means the taxpayer would have participated
at least 500 hours per year. 26 CFR § 1.469-5T(a)(1). Defendant John Bachman claimed he was not involved in the
business operations of Leaf Supreme, but if he took the partnership loss deduction, this would contradict his assertion.
Filing 172 at 21.

                                                           9
to law in denying Plaintiffs’ Motion to Compel because the financial statements and income tax

returns are not relevant.

                                     V.      CONCLUSION

       Plaintiffs have not demonstrated that the Magistrate Judge’s order was clearly erroneous

or contrary to law. IT IS ORDERED that the Plaintiffs’ Objection to Magistrate Judge’s Order,

Filing 171, is overruled.

       Dated this 23rd day of June, 2021.


                                                   BY THE COURT:



                                                   _____________________________
                                                   Brian C. Buescher
                                                   United States District Judge




                                              10
